ORDER
This matter is before the Court on a reconsideration of plaintiff's motion for attorneys’ fees. A hearing on the motion was held on April 27, 1984, at which counsel for all parties attended and presented evidence. After careful consideration of the pleadings, memorandum of law and evidence adduced,
IT IS HEREBY ORDERED that plaintiff’s motion for attorneys’ fees be and is GRANTED pursuant to 42 U.S.C. § 1988.
IT IS FURTHER ORDERED that attorneys’ fees in the amount of $1,000.00 plus court costs are to be awarded.